UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


LLOYD J. FLEMING,                                  )
                                                   )
                      Plaintiff,                   )
                                                   )
                      v.                           )     Civil Action No. 12-0330 (RJL)
                                                   )
RICHARD COWARD eta!.,                              )
                                                   )
                      Defendants.                  )




                                              ORDER                                    ~

       For the reasons stated in the accompanying Memorandum Opinion, it is this   Z       day



       ORDERED that the federal defendants' second motion for an extension of time to

respond to the complaint [Dkt. # 15] is GRANTED nunc pro tunc; it is further

       ORDERED that the federal government defendants' motion to dismiss under Fed. R.

Civ. P. 12(b)(l) [Dkt. # 24] is GRANTED; it is further

       ORDERED that pursuant to 28 U.S.C. § 1447(c), this case is REMANDED to the

Superior Court of the District of Columbia.




                                                   United States District Judge